DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 7 is objected to because of the following informalities: 
 In claim 7, line 1, please replace “An agent apparatus control method” by - An agent control method-.
Appropriate correction is required.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 – 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of copending Application No. 16/807,255 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 – 10 of the instant application are similar in scope and content of claims of the patent from the same applicant.

Here is a comparison between claim 1 of the instant application and claim 1 of the copending application.
Instant Application 16/808,413
Copending Application 16/807,255
Comparison
1. An agent apparatus comprising:
1.  An agent device, comprising:
Same
a first acquirer configured to acquire voice 
of a user;  a recognizer configured to recognize the voice acquired by the 
first acquirer;  and a plurality of agent functional units, each of the agent 
functional unit being configured to provide a service including causing an output unit to output a response on the basis of a recognition result of the 
recognizer;
a plurality of agent function units, each of the plurality of agent function units being configured to provide a service including outputting a response to an output unit in response to an utterance of an occupant of a vehicle;  a recognizer configured to recognize a request 
included in the occupant's utterance;
Similar

the plurality of agent functional units is able to cope with the request, the 
first agent functional unit causes the output unit to output information for 
recommending the other agent functional unit to the user.
an agent selector configured to output a request recognized by the recognizer to the plurality of agent function units and select an agent function unit which outputs a response to the occupant's utterance to the output unit among the plurality of agent function units on the basis of the results of a response of each of the plurality of agent function units.
Similar



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shields et al. (US PAP 2009/0204400) in view of Teitelman et al. (US PAP 2014/0050309).
As per claim 1, Shields et al. teach an agent apparatus comprising: 
a first acquirer configured to acquire voice of a user (“receive a spoken request 
from the user A 105A.”; paragraph 13); 
a recognizer configured to recognize the voice acquired by the first acquirer (paragraph 13); and
a plurality of agent functional units, each of the agent functional unit being configured to provide a service including causing an output unit to output a response on the basis of a recognition result of the recognizer (“The level one agents 110A-N only need to be able to recognize the language spoken by the users 110A-N.” fig.1; paragraph 15, see also paragraphs 12, 13), 
wherein, when a first agent functional unit included in the plurality of agent functional units is not able to cope with a request included in the voice recognized by the recognizer and another agent functional unit of the plurality of agent functional units is able to cope with the request (“If the level one agent A 110A does not recognize 
the spoken request, a voice connection is established between the user A 105A and the level two agent A 120A.  Alternatively or in addition, a data connection may be established between a mobile device associated with the user A 105A, such as a mobile 
However, Shields et al. do not specifically teach the first agent functional unit causes the output unit to output information for recommending the other agent functional unit to the user. 
Teitelman et al. disclose that an agent operating a first agent device (e.g., agent device 120 of FIG. 1), "Agent 1," may receive the call, but may fail to resolve the problem, and transfers the customer to another agent device, e.g., in another department (the customer may be transferred by an entity other than the agent, such as switch 410 of FIG. 4)[paragraph 37].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to transfer or recommend another agent as taught by Teitelman et al. in Shields et al., because that would help resolve customer interactions (paragraph 29).

As per claim 2, Shields et al. in view of Teitelman et al. further disclose when the first agent functional unit is not able to cope with the request and the other is able to 
cope with the request, the first agent functional unit provides information 
representing that the first agent functional unit is not able to cope with the 
request to the user and causes the output unit to output the information for 
recommending the other agent functional unit to the user (“a first agent device (e.g., agent device 120 of FIG. 1), "Agent 1," may receive the call, but may fail to resolve the 

	As per claim 3, Shields et al. in view of Teitelman et al. further disclose a second 
acquirer configured to acquire function information of each of the plurality of agent functional unit, wherein the first agent functional unit acquires information on another agent functional unit which is able to cope with the request on the basis of the function information acquired by the second acquirer (“a first agent device (e.g., agent device 120 of FIG. 1), "Agent 1," may receive the call, but may fail to resolve the problem, and transfers the customer to another agent device, e.g., in another department (the customer may be transferred by an entity other than the agent, such as switch 410 of FIG. 4)”; Teitelman et al. paragraphs 37, 38).

	As per claim 4, Shields et al. in view of Teitelman et al. further disclose when the first agent functional unit is not able to cope with the request and the request includes a 
predetermined request, the first agent functional unit does not cause the output unit to output the information for recommending the other agent functional unit to the user (“a first agent device (e.g., agent device 120 of FIG. 1), "Agent 1," may receive the call, but may fail to resolve the problem, and transfers the customer to another agent device, e.g., in another department (“the customer may be transferred by an entity other than the agent, such as switch 410 of FIG. 4)”; Teitelman et al. paragraphs 37, 38; see also Shields et al, figs 4, 5; paragraphs 49 - 51).

	As per claim 5, Shields et al. in view of Teitelman et al. further disclose the predetermined request includes a request for causing the first agent functional unit to execute a specific function (“a first agent device (e.g., agent device 120 of FIG. 1), "Agent 1," may receive the call, but may fail to resolve the problem, and transfers the customer to another agent device, e.g., in another department (the customer may be transferred by an entity other than the agent, such as switch 410 of FIG. 4)”; Teitelman et al. paragraphs 37, 38; see also Shields et al. paragraph 18).

	As per claim 6, Shields et al. in view of Teitelman et al. further disclose the specific function includes a function of controlling a moving body in which the plurality of 
agent functional units are mounted (“a vehicle system, the driver of the vehicle (or a passenger) requests information from the system, such as directions, points of interests, remaining fuel, tolls ahead, or generally any information pertinent to the location or operation of the vehicle.  The driver may also provide spoken commands to the system, such as "turn on headlights," "call home," or generally any command useful to the 
driver of a vehicle.”; Shields et al. paragraph 18). 

	As per claims 7, 8, Shields et al. teach an agent apparatus control method, using a computer, comprising: 

recognizing acquired voice of a user and providing services including causing an output unit to output a response on the basis of a recognition result as functions of the activated agent functional units (“The level one agents 110A-N only need to be able to recognize the language spoken by the users 110A-N.” fig.1; paragraph 15, see also paragraphs 12, 13); and 
when a first agent functional unit included in the plurality of agent functional units is not able to cope with a request included in the recognized voice and another agent functional unit of the plurality of agent functional units is able to cope with the request (“If the level one agent A 110A does not recognize the spoken request, a voice connection is established between the user A 105A and the level two agent A 120A.  Alternatively or in addition, a data connection may be established between a mobile device associated with the user A 105A, such as a mobile phone or a telematics system of a vehicle, and the level two agent A 120A.  The level one agent A 110A may have a predetermined time interval to recognize the spoken request before a voice connection is established with the level two agent A 120A. fig.1, paragraphs 13, 15).
However, Shields et al. do not specifically teach causing the output unit to output information for recommending the other agent functional unit to the user.
Teitelman et al. disclose that an agent operating a first agent device (e.g., agent device 120 of FIG. 1), "Agent 1," may receive the call, but may fail to resolve the problem, and transfers the customer to another agent device, e.g., in another 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to transfer or recommend another agent as taught by Teitelman et al. in Shields et al., because that would help resolve customer interactions (paragraph 29).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shaffer et al. teach a method and system for handling calls at an automatic call distributor.  Goel et al. teach a system and method for providing instant communication based customer support services using voice recognition.  Gray teaches system, method, and apparatus for providing help.  Jeon et al. teach apparatus and method for processing control command based on voice agent, and agent device.  Baldwin et al. teach voice and/or facial recognition based service provision.  Cloran teaches apparatus and method for processing service interactions.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658